ERICKSON, Justice.
This appeal involves factual and legal issues that are identical to those raised in P. V. v. District Court, Colo., 609 P.2d 110 (1980). In that case we held that a trial court conducting a juvenile proceeding is bound by the same statutory and constitutional speedy trial requirements that are applicable in adult proceedings. See, section 18-1-405(1), C.R.S. 1973 (now in 1978 Repl. Vol. 8); Crim.P. 48(b)(1); Colo.Const. Art. II, Sec. 3; U.S. Const. Art. VI.
Accordingly, we remand to the trial court to determine whether the charges against the appellant should be dismissed in accordance with our decision in P. V. v. District Court.
ROVIRA and LOHR, JJ., dissent.